IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JOSHUA A. MONIGHAN,           : No. 941 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
BUREAU OF DRIVER LICENSING,   :
                              :
               Respondent     :


                                    ORDER


PER CURIAM

     AND NOW, this 7th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.